Mr. Justice Thornton delivered the opinion of the Court: The relator prays for the writ of mandamus to be directed to the auditor, commanding him to issue his warrant upon the treasury for the price of the printed volumes of the reports of this court, in conformity to the certificate of the secretary of State. It has been stipulated between, the parties that the fiscal year begins on the first Monday of December in each year, and that the first fiscal quarter after the adjournment of the last regular session of the general assembly ended on the 31st day of August, 1872." The only question submitted for decision is whether section 18 of article 4 of the constitution has abrogated all laws in regard to appropriations for the payment, by the State, for reports of the opinions of this court. The portion of the constitution which has any application is as follows: “Each general assembly shall provide for all the appropriations necessary for the ordinary and contingent expenses of the government until the expiration of the first fiscal quarter after the adjournment of the next regular session;- * * * * * and all appropriations, general or special, requiring money to be paid out of the State treasury, from funds belonging to the State, shall end with such fiscal quarter.” The statutes requiring the reporter to prepare, publish and deliver to the secretary of State a certain number of the reports, and authorizing him to receive his compensation therefor by a warrant drawn upon the treasury by the auditor, are still in force, unless repealed by the foregoing provision of the constitution. It is evident that the convention intended that all old appropriations, whether general or special, should cease at some time in the future. It is equally manifest that they did not cease at the adoption of the constitution. The provision in relation to their termination was therefore prospective. What time, then, was fixed at which they should end? There can be but two constructions: one that they ended with the first fiscal quarter after the adjournment of the last regular session of the general assembly; the other that they do not end until the first fiscal quarter after the adjournment of the next regular session. The- first construction would involve an absurdity. It would -be ruinous to the operation of the government of the State; close up the doors of every department, and deprive all executive and judicial officers, who are paid out of the treasury, of axxy right to dx’aw their salaries. The convention, in the adoption of this article, designed to establish a rule for future guidance. It spoke with reference to genex-al assemblies to be held under the constitution about to be fx’amed. “Each gexxex-al assembly shall provide,” etc., has sole reference to a general assembly to be elected after the adoption of the constitution. No torture of the language can make the article refer to past legislatures. The words “next regular session” presuppose a prior session. It would be absurd to suppose that the convention intended the prior session to be one held under the constitution of 1848, without express words to indicate the ixxtention. It was acting for the future—making provision to guide future sessions; and in the use of the words “next regular session,” the session immediately succeeding the first under the constitution about to be made must have been contemplated. The contrary interpretation would lead to serious consequences, and would be the substitution of the word, “first” for “next” in the phrase “next regular session.” If these words mean the last regular session which has expired, then the first fiscal quarter contemplated in the section has also expired. “Such (or the same) fiscal quarter” must-necessarily refer to the one named in the preceding part of the section. Logically, then, “all appropriations, general or special,” have ended. The words are broad enough to include all appropriations for the ordinary and contingent expenses of the State government; and hence, all appropriations made by the last general assembly terminated on the 31st of Augrist, 1872. Such is the inevitable conclusion. The fact that the law has appropriated money for the expenses of the State government, until the expiration of the first fiscal quarter after the adjournment of the next regular session, can not remove the dilemma, for the constitution has otherwise declared. It can not be readily seen how such a misinterpretation of the section could have been conceived. The language is plain and the intention clear. As to the meaning of the first clause in the article, there is no shadow of doubt. It is conceded that the fiscal quarter therein mentioned is the one immediately succeeding the adjournment of the next session—the session to commence in January, 1873—for that will be the “next regular session” within the purview of the constitution. One only has been held under the instrument, and the second session must be the “next regular session.” The last clause provides that all appropriations, general or special, shall end with the same fiscal quarter. If, then, the fiscal quarter first mentioned does not expire until after the next regular session, and general as well as special appropriations do not end until the same quarter, the appropriation under consideration must continue and subsist until that time. This interpretation we regard as correct, and right and just, when we consider the character of the appropriation preserved. The distribution of the reports to the President of the United States and -to the executive of each State, is an act of comity which should be continued, and particularly as each State interchanges with us; and the distribution to the officers of the executive department of the State, to the courts, public libraries, to the Attorney General and other officers, is due from a great State to those who administer its laws. We are aware of no mischief to result from our construction. The obnoxious special laws which were enacted to provide compensation for the executive and judicial officers of the State, have all, we apprehend, been repealed by legislation of the past session, which gives more ample remuneration to tiñese officers. So far as our examination has extended, the Reporter alone, who is now a constitutional officer, has been unprovided for. The peremptory writ of mandamus is awarded. Mandamus awarded.